In The
                   Court of Appeals
     Sixth Appellate District of Texas at Texarkana


                        No. 06-16-00009-CV



        WILLIAM R. AND SUSAN M. KNODERER, Appellants

                                 V.

STATE FARM LLOYDS, PENNI PERKINS AND TOM ROBERTS, Appellees



              On Appeal from the 354th District Court
                      Hunt County, Texas
                     Trial Court No. 74,037




            Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER

       William R. and Susan M. Knoderer, appellants, have filed an unopposed motion requesting

that the appellate record filed in cause number 06-13-00027-CV, also styled William R. and Susan

M. Knoderer v. State Farm Lloyds, Penni Perkins, and Tom Roberts, be incorporated into this

matter and made a part of the appellate record in this cause. We grant the motion, to the extent

possible. We note that original documents marked “Exhibit 31” were filed as part of the record in

cause number 06-13-00027-CV. Those original exhibits were returned to the Hunt County District

Clerk’s Office once the mandate issued in 06-13-00027-CV; consequently, those records are

specifically excepted from the dictates of this order.

       The clerk of this Court is ordered to incorporate the appellate record, excepting the

originally filed documents marked “Exhibit 31,” from cause number 06-13-00027-CV into cause

number 06-16-00009-CV as a part of the appellate record in that matter. See TEX. R. APP. P. 2.

       IT IS SO ORDERED.

                                              BY THE COURT

Date: May 17, 2016




                                                  2